       Case 3:20-cr-03009-W Document 24 Filed 12/11/20 PageID.320 Page 1 of 1
                                                                                      FILED
                                     UNITED STATES DISTRICT COU T      DEC 11 2020
                                   SOUTHERN DISTRICT OF CALIFO   1':ERK, u.s. oisrnicrcouRr
                                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                              BY                        DEPUTY
UNITED STATES OF AMERICA,
                                                                  Case No. 20CR3009-W

                                                  Plaintiff,
                           vs.
                                                                  JUDGMENT OF DISMISSAL
WILLIAM ALEXIS CONTRERAS-PEREZ
AKA WILLIAM CONTRERAS
                                              Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

        an indictment has been filed in another case against the defendant and the Court has
        granted the motion of the Government for dismissal of this case, without prejudice; or

 •      the Court has dismissed the case for unnecessary delay; or

 •      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •      the Court has granted the motion of the defendant for a judgment of acquittal; or

 •      a jury has been waived, and the Court has found the defendant not guilty; or

 •      the jury has returned its verdict, finding the defendant not guilty;

        of the offense(s) as charged in the Indictment/Information:
        Ct 1 - 8:1326(a), (b) - Attempted Reentry of Removed Alien (Felony)




 Dated: _1_2-.,_/,_,_(_,_/--=2.f)c.,,...<_
                      (                    _ __
